DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 7/6/22
	Applicant’s cancellation of claims 1-17 is acknowledged.
	Applicant’s addition of new claims 18-37 is acknowledged.
	Claims 18-37 are pending and claim 33 is withdrawn.
Claims 18-32 and 34-37 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 18 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 18-19, 21, 22-24 and 29-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al., US Publication No. 2016/0064694 A1 (from the IDS).

Choi anticipates:
18.  A display device comprising (see fig. 1): 
	a scattering lens (70) disposed along an optical axis (e.g. vertical axis); 
	a color filter material (52) between the scattering lens (70) and a protective layer (40), a curved surface (e.g. curved surface at interface with 60) of the protective layer is disposed along (e.g. disposed along both sides of) the optical axis; and 
	a light emitting element (OLED) disposed along the optical axis, the curved surface (e.g. curved surface at interface with 60) of the protective layer (40) is disposed between (e.g. stacked in the middle of) the scattering lens (70) and the light emitting element (OLED), 
	wherein the color filter (52) material extends (e.g. in a vertical direction) from the curved surface (e.g. curved surface at interface with 60) of the protective layer (40) to a surface of the scattering lens (70).  See Choi at para. [0001] – [0089], figs. 1-6. 

19.  The display device according to claim 18, wherein the curved surface (e.g. curved surface at interface with 60) of the protective layer (40) is a concave surface of the protective layer, fig. 1.


21.  The display device according to claim 18, wherein the light emitting element (OLED) is between a substrate (10) and the protective layer (40), fig. 1.

22.  The display device according to claim 21, wherein the protective layer (40) extends (e.g. in a vertical direction from) from the substrate (10) to the color filter material (52), fig. 1.

23.  The display device according to claim 18, wherein the scattering lens (70) is configured to: scatter, when rays of light exit a second surface of the scattering lens, the rays in a manner that causes the rays to diverge away from the optical axis (e.g. See dotted lines showing light rays in fig. 1).

24.  The display device according to claim 23, wherein the second surface of the scattering lens (70) is a convex surface, fig. 1.

29.  The display device according to claim 23, further comprising: a light reflection layer configured to: reflect a portion of the rays  (e.g. electrode of OLED or wire layer at para. [0054], [0056], [0060]). 

30.  The display device according to claim 29, wherein the light reflection layer surrounds the scattering lens (e.g. Interpreted as the electrode 230 in claim 20.  See para. [0056] “The opposite electrode 230 may be commonly formed to extend over a plurality of sub-pixels.”  Since electrode 239 extends over a plurality of sub-pixels it surrounds scattering lens 70.)

31.  The display device according to claim 23, further comprising: a light absorption layer (51) configured to: absorb a portion of the rays, para. [0060]. 

32.  The display device according to claim 31, wherein the light absorption layer (51) surrounds the scattering lens (70), fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 18-19, 21, 22-28, 31, 32 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al., US Publication No. 2015/0084026 A1 (of record) in view of Choi et al., US Publication No. 2016/0064694 A1 (from the IDS).

Miyamoto teaches:
18.  A display device comprising (see fig. 4, also see figs. 5 and 7): 
	[a top substrate 20] disposed along an optical axis (e.g. vertical axis);
	 a color filter material (21R, 21G, 21B) between the [top substrate 20] and a protective layer (30/15), a curved surface of the protective layer is disposed along the optical axis; and 
	a light emitting element (12/11/14) disposed along the optical axis, the curved surface of the protective layer is disposed between the [top substrate 20] and the light emitting element (12/11/14), 
	wherein the color filter material (21R, 21G, 21B) extends from the curved surface of the protective layer (30/15) to a surface of the [top substrate 20].  See Miyamoto at para. [0001] – [0082], figs. 1-15.
	
	Regarding claim 18:
	Miyamoto does not expressly teach a scattering lens disposed along an optical axis.
	In an analogous art, Choi teaches (see fig. 1) a scattering lens (70) disposed along an optical axis (e.g. vertical axis) and formed above a color filter (52).  See Choi at para. [0063] – [0064].
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Miyamoto with Choi to form a scattering lens above Miyamoto’s color filter because Choi teaches the scattering lens “may compensate for a color impression of a side surface of the OLED display and may improve brightness of the side surface and overall luminescent efficiency of the OLED display”.  See Choi at para. [0064].
	 
	Miyamoto further teaches:
19.  The display device according to claim 18, wherein the curved surface of the protective layer (30/15) is a concave surface of the protective layer, fig. 4.

21.  The display device according to claim 18, wherein the light emitting element (12/11/14) is between a substrate (10) and the protective layer (30/15), fig. 4.

22.  The display device according to claim 21, wherein the protective layer (30) extends (e.g. in a vertical direction) from the substrate (10) to the color filter material (21R, 21G, 21B), fig. 4.

	Choi further teaches:
23.  The display device according to claim 18, wherein the scattering lens (70) is configured to: scatter, when rays of light exit a second surface of the scattering lens, the rays in a manner that causes the rays to diverge away from the optical axis (e.g. See dotted lines showing light rays in fig. 1).

24.  The display device according to claim 23, wherein the second surface of the scattering lens (70) is a convex surface, fig. 1.

	Miyamoto further teaches:
25.  The display device according to claim 23, wherein the color filter material (21R, 21G, 21B) is configured to: condense, when the rays exit the curved surface of the protective layer (30/15), the rays in a manner that causes the rays to travel along the optical axis (e.g. color filters 21R, 21G, 21B  are a “light collection layer” at para. [0046]).

26.  The display device according to claim 25, wherein the color filter material is configured to: change, when the color filter material condenses the rays, a color of the light (e.g. color filters 21R, 21G, 21B  are a “light collection layer” at para. [0046]).

	Regarding claim 27:
	Miyamoto further teaches:
27.  The display device according to claim 25, wherein the color filter material is configured to: transfer, when the color filter material condenses the rays (e.g. color filters 21R, 21G, 21B  are a “light collection layer” at para. [0046]), the rays from the curved surface of the protective layer (30) onto the surface of the [top substrate 20], fig. 4.
	
	One of ordinary skill in the art modifying Miyamoto with Choi to form a scattering lens above Miyamoto’s color filter would achieve transfer of the rays “onto the surface of the scattering lens” as recited in the claim.

	Miyamoto further teaches:
28.  The display device according to claim 25, wherein the light emitting element (12/11/14) is configured to: emit, when the light emitting element converts an electric signal into the rays, the rays onto the curved surface of the protective layer (30/15), fig. 4.

	Miyamoto further teaches:
31.  The display device according to claim 23, further comprising: a light absorption layer configured to: absorb a portion of the rays (e.g. 25 is a light blocking member, para. [0045]).

	Regarding claim 32:
	One of ordinary skill in the art modifying Miyamoto with Choi to form a scattering lens above Miyamoto’s color filter would achieve “the light absorption layer (e.g. 25 at the left/right edge of pixel in Miyamoto’s fig. 4) surrounds the scattering lens” because Choi’s scattering lens (70) is disposed in the middle of the pixel in fig. 1.

	Regarding claim 34:
	It would have been obvious to one of ordinary skill in the art to form the scattering lens of a transparent material in order to let the light rays (e.g. dotted lines) through the scattering lens (70) as shown in Choi’s fig. 1.
	It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

	Miyamoto further teaches:
35.  The display device according to claim 18, wherein the protective layer (30/15) is silicon nitride (e.g. portion 15 is silicon nitride at para. [0039])
	
36.  The display device according to claim 18, further comprising: a matrix of pixels on a plane, wherein only the pixels of a specific color comprise: the light emitting element, the color filter material, and the scattering lens (e.g. See matrix of pixels in figs. 1-2 and see white light at para. [0038] – [0039])

37.  The display device according to claim 36, wherein the specific color is white (e.g. see white light at para. [0038] – [0039])

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Miyamoto with the teachings of Choi because “the second lens 70 may compensate for a color impression of a side surface of the OLED display and may improve brightness of the side surface and overall luminescent efficiency of the OLED display”.  See Choi at para. [0064].


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Choi, as applied to claim 18 above, in further view of Kang et al., US Publication No. 2019/0006327 A1,

Regarding claim 20:
	Miyamoto and Choi teaches all the limitations of claim 1 above, but are silent the color filter material is an organic material.
In an analogous art, Kang teaches an organic film, an inorganic film (semiconductor material), or the like may be used to form the color filter.  See Kang at para. [0096].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of Kang because an organic material is an art recognized material suitable for forming a color filter.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 18 above, in further view of Kang et al., US Publication No. 2019/0006327 A1,

Regarding claim 20:
	Choi teaches all the limitations of claim 1 above, but is silent the color filter material is an organic material.
In an analogous art, Kang teaches an organic film, an inorganic film (semiconductor material), or the like may be used to form the color filter.  See Kang at para. [0096].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of Kang because an organic material is an art recognized material suitable for forming a color filter.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


	Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 18 above, in further view of Miyamoto et al., US Publication No. 2015/0084026 A1.

	Regarding claim 25:
	Choi teaches all the limitations of claims 18 and 23 above, but does not expressly teach 
wherein the color filter material is configured to: condense, when the rays exit the curved surface of the protective layer, the rays in a manner that causes the rays to travel along the optical axis.
	In an analogous art, Miyamoto teaches color filters (21R, 21G, 21B) that are a condenser lens (“light collection layer”).  See Miyamoto at para. [0046], [0059], figs. 4-5 and 7. 
	
	Regarding claim 26:
	One of ordinary skill in the art modifying Choi’s color filter (e.g. 52 in Choi’s fig. 1) to incorporate Miyamoto’s color filtering condenser lens (21R, 21G, 21B in Miyamoto’s fig. 4-5 and 7) would achieve “the color filter material; is configured to: change, when the color filter material condenses the rays, a color of the light”, as recited in the claim.

	Regarding claim 27:
One of ordinary skill in the art modifying Choi’s color filter (e.g. 52 in Choi’s fig. 1) to incorporate Miyamoto’s color filtering condenser lens (21R, 21G, 21B in Miyamoto’s fig. 4-5 and 7) would achieve “wherein the color filter material is configured to: transfer, when the color filter material condenses the rays (e.g. 52 in Choi’s fig. 1 modified by Miyamoto’s color filtering condenser lens 21R, 21G, 21B in figs. 4 and 7), the rays from the curved surface of the protective layer (e.g. 40 in Choi’s fig. 1) onto the surface of the scattering lens (e.g. 70 in Choi’s fig. 1)

	Choi further teaches:
28.  The display device according to claim 25, wherein the light emitting element is configured to: emit, when the light emitting element (OLED) converts an electric signal into the rays (e.g. see light rays in fig. 1), the rays onto the curved surface (e.g. curved surface at interface with 60) of the protective layer (40), fig. 1.

	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of Miyamoto because “An arrangement in which many lenses are located in each pixel in this manner can increase the curvature of the convex portions. This further increases the extraction efficiency of light from the light emitting element 11 to the outside of the display device 100A..”  See Miyamoto at para. [0055].


Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Choi, as applied to claim 18 above, in further view of Ito et al., US Publication No. 2004/0183436 A1.

Regarding claim 29:
Miyamoto and Choi teach all the limitations of claim 18 above, but Miyamoto does not expressly teach a light reflection layer configured to: reflect a portion of the rays.
In an analogous art, Ito teaches (see figs. 1 and 4) a light reflection layer (LRL) configured to: reflect a portion of the rays, para. [0057].
.
	Regarding claim 30:
	One of ordinary skill in the art modifying Miyamoto to form a scattering lens above the color filter, as taught by Choi, and a light reflection layer, as taught by Ito, would achieve “the light reflection layer (e.g. LRL surrounding the pixel in Ito’s figs. 1 and 4) surrounds the scattering lens” because Choi’s scattering lens (70) is disposed in the middle of the pixel in fig. 1.
	
	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Miyamoto with the teachings of Ito because “…since the light reflection function is applied to the side wall surfaces of the opening portions formed in the bank film BNK, when the light from the light emitting material layers FLR is irradiated through the opening portions, even when some light may incident on the side-wall-surface side, the most of the light is reflected on the side wall surfaces and the reflected light can arrive at the viewer side in the same manner as other light.”  See Ito at para. [0072], also see para. [0074]. 


Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 28 above.

	Regarding claim 34:
	Choi teaches all the limitations of claim 18 above, but is silent the scattering lens is a transparent material.
	However, it would have been obvious to one of ordinary skill in the art to form the scattering lens of a transparent material in order to let the light rays (e.g. dotted lines) through the scattering lens (70) as shown in Choi’s fig. 1.
	It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

	Regarding claim 35:
	Choi teach the protective layer (40) is a dielectric material, but does not expressly teach the material is silicon nitride.
	However, it would have been obvious to one having ordinary skill in the art to form the protective layer of silicon nitride, since it is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


Claim(s) 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 28 above, in further view of Jeong et al., US Publication No. 2015/0144904 A1 (of record).

Regarding claims 36-37:
Choi teaches all the limitations of claim 28 above, and further teaches a matrix of pixels on a plane (P1-P3 in figs. 1 and 3) that emit red, green and blue colors at para. [0055].
	Choi does not expressly teach only the pixels of a specific color comprise: the light emitting element, the color filter material, and the scattering lens.
In an analogous art, Jeong teaches “The organic electroluminescent device may display full color images using organic light emitting materials emitting red, green, and blue, respectively. Alternatively, the organic electroluminescent device may display full color images using organic light emitting materials all emitting white with red, green, and blue color filter patterns in respective pixel regions.”
	Jeong teaches organic light emitting materials emitting red, green, and blue or alternatively, organic light emitting materials all emitting white with red, green, and blue color filter patterns in respective pixel regions can be considered equivalents known in the art to achieve a full color display.  See MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
	One of ordinary skill in the art modifying the teachings of Choi with Jeong to form the pixels of the display using organic light emitting materials all emitting white light would form “wherein only the pixels of a specific color comprise: the light emitting element, the color filter material, and the scattering lens, wherein the specific color is white”, a recited in the claim.
	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of Jeong because a full color display can be achieved by using organic light emitting materials all emitting white with red, green, and blue color filter patterns in respective pixel regions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
12 September 2022